UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1893


KAMAR ADARDOUR,

                  Plaintiff – Appellant,

          v.

AMERICAN   SETTLEMENTS   INCORPORATED,       trading   as     Metro
Settlements Incorporated,

                  Defendant – Appellee,

          and

CITI FINANCIAL SERVICES INCORPORATED, trading as Washington
Mutual Finance Incorporated,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:08-cv-00798-AJT-TRJ)


Submitted:   May 17, 2010                      Decided:     June 8, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl L. Crews, C. LOWELL CREWS, ATTORNEY AT LAW, PLLC,
Arlington, Virginia, for Appellant.     Craig L. Sarner, BONNER
KIERNAN TREBACH & CROCIATA, LLP, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kamar    Adardour    appeals      the   district       court’s   orders

granting    American      Settlements   Incorporated’s        summary     judgment

motion     on     Adardour’s    claim       under   the     Virginia      Consumer

Protection Act, Va. Code Ann. §§ 59.1-196 to 59.1-207 (2006 &

Supp.    2009),     and   her   claim   for    tortious      interference     with

contractual relationship. *        We have reviewed the record and find

no   reversible      error.      Accordingly,       we    affirm    the   district

court’s judgment.         See Adardour v. American Settlements Inc.,

No. 1:08-cv-00798-AJT-TRJ (E.D. Va. filed June 23, 2009, entered

June 24, 2009; July 2, 2009).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




     *
       The district court had diversity jurisdiction pursuant to
28 U.S.C. § 1332 (2006), and we exercise jurisdiction over the
district court’s final judgment under 28 U.S.C. § 1291 (2006).



                                        3